  Case 19-10535       Doc 50      Filed 11/21/19 Entered 11/21/19 15:57:54            Desc Main
                                    Document     Page 1 of 3


                         UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MAINE

In re:                                        )
                                              )
MALCOLM I. STEWART and                        )       Chapter 7
ELIZABETH J. STEWART,                         )       Case No. 19-10535 MAF
                                              )
                       Debtors.               )

  ORDER AUTHORIZING TRUSTEE’S MOTION TO SELL PROPERTY FREE AND
     CLEAR OF ALL LIENS, CLAIMS, INTERESTS, AND ENCUMBRANCES

       Upon consideration of the Trustee’s Motion to Sell Property Free and Clear of All Liens,
                                               31
Claims, Interests, and Encumbrances [Dkt. No. ______]  (the “Motion”), dated November 8,
2019, after notice,

         □     no timely objections to the Motion having been filed by any interested party, and
no hearing thereon being necessary, it is, therefore, hereby

         <or>

       X□ the Court having taken such offers of proof as deemed necessary and having
heard the arguments of counsel at a hearing held before me, and any timely filed objections to
the Motion having been considered by the Court and either resolved by agreement, withdrawn, or
overruled at said hearing, for the reasons stated on the record, it is, therefore, hereby

                          ORDERED, ADJUDGED, AND DECREED

         that the Motion is GRANTED in all respects and that the Trustee, pursuant to 11 U.S.C.
§ 363 of the United States Bankruptcy Code (the “Bankruptcy Code”), be and hereby is
authorized to sell the Property (as defined in the Motion), pursuant to the terms and conditions
set forth in the Motion free and clear of all liens, claims, interests, and encumbrances, said relief
to be effective immediately, notwithstanding Federal Rule of Bankruptcy Procedure 6004(h); and
it is hereby further

                          ORDERED, ADJUDGED, AND DECREED

       that the payment of amounts at closing to Keenan Auction Company (“KAC”), in
accordance with the Auction Proposal from KAC (attached to the Motion as Exhibit A), is
hereby APPROVED; and it is hereby further
  Case 19-10535       Doc 50     Filed 11/21/19 Entered 11/21/19 15:57:54             Desc Main
                                   Document     Page 2 of 3



                          ORDERED, ADJUDGED, AND DECREED

         that all of the proceeds from the sale shall be paid to the Chapter 7 Trustee, with any and
all liens, claims, interests, and encumbrances to attach to the proceeds of sale with the same
validity, force, and effect that they now have as against the estate’s interest in the Property,
subject to all the rights, remedies, claims, defenses, offsets, demands, causes of action, and
objections, if any, of the Trustee, Debtor, and all interested parties with respect to such liens,
claims, interests, and encumbrances.




          Date: November 21, 2019                     _____________________________
                                                      Michael A. Fagone
                                                      United States Bankruptcy Judge
                                                      District of Maine




                                                -2-
Case 19-10535   Doc 50   Filed 11/21/19 Entered 11/21/19 15:57:54   Desc Main
                           Document     Page 3 of 3




                                                                        14958989.1




                                    -3-
